a Diário da República, 2.º série PARTE C

N.º 17 24 de janeiro de 2020 Pág. 114

AMBIENTE E AÇÃO CLIMÁTICA

Direção-Geral de Energia e Geologia

Contrato (extrato) n.º 23/2020

Sumário: Dá-se público conhecimento do contrato C-156 e a denominação de «Alto do Facho»,
celebrado em 28 de março de 2019, entre o Estado e a Proton Cuarzos, L.º

Nos termos do artigo 16.º do Decreto-Lei n.º 88/90, de 16 de março, dá-se público conhecimento
que o contrato de concessão de exploração de depósitos minerais de quartzo, a que corresponde
o número de cadastro C.-156 e a denominação de «Alto do Facho», celebrado em 28 de março de
2019, entre o Estado e a Proton Cuarzos, L.“º, encontra-se disponível no sítio da internet da DGEG
(https:/Anww.dgeg.gov.pt). Área: 104,7034 hectares. Freguesia de Reboredo, concelho de Vinhais,
distrito de Bragança, com delimitada pela poligonal cujos vértices, se indicam seguidamente, em
coordenadas sistema PT-TMOG/ETRS89:

Vértice X(m) Y(m

80 552,100 233 050,600
81 572,700 233 050,600
81 572,700 232 024,700
80 552,100 232 024,700

18 de dezembro de 2019. — O Diretor-Geral, João Pedro Correia Bernardo.

312888935

